Exhibit 3.(ii) AMENDED AND RESTATED BYLAWS OF PERMA-FIX ENVIRONMENTAL SERVICES, INC. (a Delaware corporation) Adopted on, and effective as of, March 29, 2012 As Amended By: Amendment to Amended and Restated Bylaws, adopted October 4, 2013 Second Amendment to Amended and Restated Bylaws, adopted July 28, 2016 Table of Contents ARTICLE I Offices 1 SECTION 1. Registered Office 1 SECTION 2. Other Offices 1 SECTION 3. Fiscal Year 1 ARTICLE II Meetings of Stockholders 1 SECTION 1. Place of Meetings 1 SECTION 2. Annual Meeting 1 SECTION 3. Special Meetings 1 SECTION 4. Notice of Meetings; Adjournments 2 SECTION 5. Stockholder Lists 2 SECTION 6. Quorum 2 SECTION 7. Organization 3 SECTION 8. Nature of Business at Annual Meetings of Stockholders 3 SECTION 9. Advance Notice of Stockholder Proposals 3 SECTION 10. Stockholder Nominations or Other Proposals Causing Covenant Breaches or Defaults 5 SECTION 11. Stockholder Nominations or Other Proposals Requiring Governmental Action 6 SECTION 12. Voting; Proxies; Required Vote 6 SECTION 13. Inspectors 6 ARTICLE III Board of Directors 7 SECTION 1. General Powers 7 SECTION 2. Qualification; Number; Term 7 SECTION 3. Nomination 8 SECTION 4. Stockholder Notice of Nomination 8 SECTION 5. Quorum and Manner of Voting 13 SECTION 6. Places of Meetings 13 SECTION 7. Annual Meeting 13 SECTION 8. Regular Meetings 13 SECTION 9. Special Meetings 13 SECTION 10. Notice of Special Meetings 13 SECTION 11. Meetings by Means of Conference Telephone 13 SECTION 12. Organization 13 SECTION 13. Resignation 13 SECTION 14. Removal 13 SECTION 15. Vacancies 14 -i- SECTION 16. Action by Written Consent 14 SECTION 17. Compensation 14 ARTICLE IV Committees 14 SECTION 1. How Constituted, Powers, Name 14 SECTION 2. Term of Office and Vacancies 14 SECTION 3. Resignation 14 SECTION 4. Removal 14 SECTION 5. Procedures, Quorum and Manner of Acting 14 SECTION 6. Action by Written Consent 14 SECTION 7. Term; Termination 15 ARTICLE V Officers 15 SECTION 1. Election and Qualifications 15 SECTION 2. Term of Office and Remuneration 15 SECTION 3. Resignation; Removal 15 SECTION 4. Chairman of the Board 15 SECTION 5. The Vice Chairman of the Board 15 SECTION 6. President and Chief Executive Officer 15 SECTION 7. Chief Financial Officer 16 SECTION 8. Vice President 16 SECTION 9. Treasurer 16 SECTION 10. Secretary 16 SECTION 11. Assistant Officers 16 ARTICLE VI Limitation of Liability 16 SECTION 1. Right to Indemnification 16 SECTION 2. Advancement of Expenses 16 SECTION 3. Indemnification of Officers, Employees and Agents of the Corporation 16 SECTION 4. Right of Claimant to Bring Suit 17 SECTION 5. Non-Exclusivity of Rights 17 SECTION 6. Insurance 17 SECTION 7. Nature of Rights 17 SECTION 8. Settlement of Claims 17 SECTION 9. Subrogation 17 SECTION 10. Other Sources 17 ARTICLE VII Books and Records 17 SECTION 1. Location 17 -ii- SECTION 2. Addresses of Stockholders 17 SECTION 3. Fixing Date for Determination of Stockholders of Record 18 ARTICLE VIII Certificates of Representing Stock 19 SECTION 1. Certificates; Signatures 19 SECTION 2. Transfers of Stock 19 SECTION 3. Lost, Stolen or Destroyed Certificates 19 SECTION 4. Power of the Board of Directors 19 ARTICLE IX Dividends 19 ARTICLE X Waiver of Notice 20 ARTICLE XI Bank Accounts, Checks and Drafts, Contracts, Etc. 20 SECTION 1. Bank Accounts 20 SECTION 2. Checks, Drafts, Etc. 20 SECTION 3. Contracts 20 ARTICLE XII Regulatory Compliance and Disclosure 20 SECTION 1. Actions Requiring Regulatory Compliance Implicating the Corporation 20 SECTION 2. Compliance With Law 20 SECTION 3. Representations, Warranties and Covenants Made to Governmental or Regulatory Bodies 21 SECTION 4. Board of Directors’ Determinations 21 ARTICLE XIII Certain Definitions 21 ARTICLE XIV Emergency Bylaws 21 SECTION 1. Emergencies 21 SECTION 2. Special Meetings During an Emergency 21 SECTION 3. Quorum and Voting 22 SECTION 4. Committees 22 SECTION 5. Action Taken During an Emergency 22 ARTICLE XV Form for Adjudication of Disputes 22 SECTION 1. Forum 22 SECTION 2. Personal Jurisdiction 22 ARTICLE XVI Miscellaneous 22 SECTION 1. Amendments 22 SECTION 2. Severability 23 SECTION 3. Electronic Transmission 23 SECTION 4. Corporate Seal 23 SECTION 5. Costs and Expenses 23 SECTION 6. Ratification 23 -iii- AMENDED AND RESTATED BYLAWS OF PERMA-FIX ENVIRONMENTAL SERVICES, INC. (a Delaware corporation) These Amended and Restated Bylaws (the “ Bylaws ”) of Perma-Fix Environmental Services, Inc., a Delaware corporation (the “ Corporation ”), have been adopted by the Corporation’s Board of Directors on, and are effective as of , March 29, 2012, and hereby amend and restate the previous Bylaws of the Corporation which are hereby deleted in their entirety and replaced with the following: ARTICLE I Offices SECTION 1. Registered Office . The registered office of the Corporation shall be at 2711 Centerville Road, Suite 400, in the City of Wilmington, County of New Castle, Delaware, 19808, or at such other location within the State of Delaware as determined by the Board of Directors of the Corporation (the “Board of Directors”). The Corporation’s registered agent in Delaware shall be Corporation Service Company, subject to change by the Board of Directors which by resolution may appoint, or change, the Corporation’s registered agent in Delaware in the manner and to the extent permitted by law. SECTION 2. Other Offices . The Corporation may also have an office or offices at such other places both within and without the State of Delaware as the Board of Directors may from time to time determine. SECTION 3. Fiscal Year . The fiscal year of the Corporation shall be fixed, and shall be subject to change, by the Board of Directors. Unless otherwise fixed by the Board of Directors, the fiscal year of the Corporation shall be the calendar year. ARTICLE II Meetings of Stockholders SECTION 1. Place of Meetings . Meetings of the stockholders for the election of directors of the Corporation (each, a “ Director ”) or for any other purpose shall be held at such time and place, either within or without the State of Delaware, as shall be designated from time to time by the Board of Directors and stated in the notice of the meeting or in a duly executed waiver of notice thereof. SECTION 2. Annual Meeting . An annual meeting of stockholders of the Corporation (the “ Annual Meeting of Stockholders ”) for the election of Directors and for the transaction of such other business as may properly be brought before the meeting shall be held on such date and at such time as shall be designated from time to time by the Board of Directors and stated in the notice of the meeting. SECTION 3. Special Meetings . Unless otherwise prescribed by law or by the Certificate of Incorporation of the Corporation (the “ Certificate of Incorporation ”), special meetings of stockholders of the Corporation (each, a “ Special Meeting of Stockholders ”), for any purpose or purposes, may be called by either the Chairman of the Board, if one has been elected, or the Chief Executive Officer, and shall be called by either such officer or the Secretary at the request in writing of a majority of the Board of Directors, but such special meetings may not be called by any other person or persons. Such request shall state the purpose or purposes of the proposed meeting. Only such business shall be conducted at a Special Meeting as shall have been properly brought before the meeting pursuant to the Corporation’s notice of meeting. SECTION 4. Notice of Meetings; Adjournments . (a) Except as otherwise required by law, the Certificate of Incorporation or these Bylaws, written notice of all meetings of the stockholders, stating the place (if any), date and hour of the meeting, the means of remote communications, if any, by which stockholders and proxy holders may be deemed to be present in person and vote at such meeting, the place within the city or other municipality or community at which the list of stockholders may be examined and the record date for determining the stockholders entitled to vote at the meeting (if such date is different from the record date for stockholders entitled to notice of the meeting) and, in case of a Special Meeting of Stockholders, the purpose or purposes for which the meeting is called, shall be mailed or delivered to each stockholder entitled to vote at the meeting as of the record date for determining the stockholders entitled to notice of the meeting not less than ten (10) nor more than sixty (60) days prior to the date of the meeting (except to the extent that such notice is waived or is not required by the General Corporation Law of the State of Delaware (the “ DGCL ”) or these Bylaws). Such notice shall be given in accordance with, and shall be deemed effective as set forth in, Section 222 (or any successor section) of the DGCL . If mailed, such notice shall be deemed to be given when deposited in the United States mail, postage prepaid, and directed to the stockholder at such stockholder’s address as it appears on the records of the Corporation. Without limiting the manner by which notice otherwise may be given effectively to such stockholders, any notice to stockholders may be given by electronic transmission in the manner provided in Section 232 of the DGCL. A written waiver of any notice, signed by a stockholder, or waiver by electronic transmission by such person, whether given before or after the time of the event for which notice is to be given, shall be deemed equivalent to the notice required to be given to such person. Neither the business nor the purpose of any meeting need be specified in such a waiver. Attendance at any meeting shall constitute waiver of notice except when the person attends for the express purpose of objecting at the beginning of the meeting because the meeting is not lawfully called or convened. (b) Any meeting of stockholders, annual or special, may adjourn from time to time to reconvene at the same or some other place, and notice need not be given of any such adjourned meeting if the time and place thereof are announced at the meeting at which the adjournment is taken. At the adjourned meeting, the Corporation may transact any business which might have been transacted at the original meeting. If the adjournment is for more than thirty (30) days, a notice of the adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting. If after the adjournment a new record date for stockholders entitled to vote is fixed for the adjourned meeting, the Board of Directors shall fix a new record date for notice of such adjourned meeting in accordance with Section 213(a) of the DGCL, and shall give notice of the adjourned meeting to each stockholder of record entitled to vote at such adjourned meeting as of the record date for notice of such adjourned meeting. SECTION 5. Stockholder Lists . The officer of the Corporation who has charge of the stock ledger of the Corporation shall prepare and make, at least ten (10) days before every meeting of stockholders, a complete list of the stockholders entitled to vote at the meeting, arranged in alphabetical order, and showing the address of each stockholder and the number of shares registered in the name of each stockholder. Such list shall be open to the examination of any stockholder, for any purpose necessary to the meeting, either (i) during ordinary business hours, at the principal place of business of the Corporation, or (ii) on a reasonably accessible electronic network, provided that the information required to gain access to such list is provided with the notice of meeting. The list shall also be produced and kept at the time and place of the meeting during the whole time thereof, and may be inspected by any stockholder who is present. The stock ledger shall be the only evidence as to who are the stockholders entitled to examine the stock ledger, the list required by this section or the books of the Corporation, or to vote in person or by proxy at any meeting of stockholders. SECTION 6. Quorum . Except as otherwise provided by law, the Certificate of Incorporation or these Bylaws, a quorum for the transaction of business at any meeting of stockholders shall consist of the holders of record of a majority of the issued and outstanding shares of common stock of the Corporation entitled to vote at the meeting, present in person or by proxy; provided , however , that, in no event shall a quorum consist of less than such number of votes as may be required under the DGCL. At all meetings of the stockholders at which a quorum is present, all matters, except as otherwise provided by law, the Certificate of Incorporation or these Bylaws, shall be decided by the vote of the holders of a majority of the shares entitled to vote thereat present in person or by proxy. If there is no such quorum, the holders of a majority of such shares so present or represented may adjourn the meeting from time to time, subject to Section 4(b) of this Article II, until a quorum shall have been obtained. When a quorum is once present it is not broken by the subsequent withdrawal of any stockholder. -2- SECTION 7. Organization . Meetings of stockholders shall be presided over by the Chairman of the Board, if any, or if none or in the Chairman of the Board’s absence, the Vice Chairman of the Board, or if none or in the Vice Chairman of the Board’s absence, the Chief Executive Officer, or, if none of the foregoing is present, by a chairman designated by the Board of Directors, or in the absence of such designation, by a chairman chosen at the meeting. The Secretary of the Corporation, or in the Secretary’s absence an Assistant Secretary, shall act as secretary of every meeting, but if neither the Secretary nor an Assistant Secretary is present, the officer of the Corporation presiding at the meeting shall appoint any person present to act as secretary of the meeting. SECTION 8.
